                      Case
                        Case
                           1:19-cv-06833-GHW
                              1:19-cv-06833 Document
                                              Document
                                                     3 Filed
                                                       6 Filed
                                                             07/23/19
                                                                07/24/19
                                                                       Page
                                                                         Page
                                                                            1 of12of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                     Southern District
                                                    __________         of of
                                                                District  New  York
                                                                             __________

                                                                     )
    Soner Deran, on behalf of himself and all other                  )
             persons similarly situated                              )
                                                                     )
                            Plaintiff(s)                             )
                                                                     )
                                v.                                           Civil Action No. 19-cv-6833
                                                                     )
                                                                     )
  Antalia Turkish Cuisine LLC, AntaliaNYC, Inc., and                 )
                   Serhat Cetinkaya                                  )
                                                                     )
                           Defendant(s)                              )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                           Antalia Turkish Cuisine LLC
                                            Ekmel Anda
                                           3100 47th Avenue
                                           Long Island City, New York 11101

                                           or 17 West 45th Street, New York, NY 10036

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                           David Stein, Esq.
                                           Samuel & Stein
                                           38 West 32nd Street, Suite 1110
                                           New York, NY 10001


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                CLERK OF COURT


Date:            7/24/2019                                                                     /S/ P. NEPTUNE
                                                                                          Signature of Clerk or Deputy Clerk
                       Case
                         Case
                            1:19-cv-06833-GHW
                               1:19-cv-06833 Document
                                               Document
                                                      3 Filed
                                                        6 Filed
                                                              07/23/19
                                                                 07/24/19
                                                                        Page
                                                                          Page
                                                                             2 of22of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-cv-6833

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                        , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                            .


           My fees are $                           for travel and $                  for services, for a total of $          0              .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
